Title: To George Washington from Thomas Attwood Digges, 1 July 1791
From: Digges, Thomas Attwood
To: Washington, George



Belfast 1 July 1791

As I am writing to Mr Fitzgerald I take the liberty under a Cover to Him to inclose Your Excellency a description of Messrs McCabe & Pearce’s new invented double Loom for weaving two peices at the same time, & which description is annexd to the Report of a Committee of the Irish House of Commons upon the utility & benefit of such a Loom.
Since Mr Wm Pearces embarkation hence to New York in May last, in order to obtain a Patent from Congress for said Loom, His partner Mr Thomas McCabe has taken no steps in this Country for a premium, But He is now in London endeavouring to obtain a Patent for in England, where He will undoubtedly succeed.
It is necessary for me to mention to Your Excellency, That the drawings & specifications commonly necessary for the obtaining a Patent went out in the Brig Endeavour Capt. Seward to N. York with Mr Pearce and a working Artist Mr Wm Jameson who made the Looms, and together with a set of Temples & Headles Elbow & Shuttles &ca were boxd up, seald, and directed for Your Excellency to the care of Mr Geo. Woolsey Merchnt New York. Mr McCabe as well as myself mentiond this in seperate Letters to Your Excelly, and I gave Mr Peare a seperate introductory Letter. He will be a most valuable acquisition in whatever quarter He may fix, & has I think ere this been at Alexandria & the Falls.

As I had it not in my power then to forward the printed Report of the Committee, I take this oppertunity of forwarding it, And am with the highest Esteem & veneration Yr Excellencys most Obedt & very He Sert

Thos Digges

